Citation Nr: 0906363	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to exposure to 
ionizing radiation.

2.  Entitlement to an effective date prior to August 28, 1996 
for the granting of an increased rating to 10 percent for the 
Veteran's abdominal cystic lesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
January 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1997 and March 2000 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in 
September 1997 and April 2000, a statement of the case was 
issued in July 2006, and a substantive appeal was received in 
August 2006.   

The Veteran presented testimony as to the issues now on 
appeal at a Board hearing in January 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder. 

The Board notes that at the Veteran's hearing, he raised the 
issues of entitlement to a clothing allowance (based on the 
topical medications he is taking that soil his clothes), and 
entitlement to service connection for an anxiety disorder as 
secondary to his service connected disabilities.  He also 
testified that his abdominal cystic lesions are getting 
worse; and that he deserves an increased rating.  The Board 
refers these issues to the RO for proper development and 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the rating decisions on appeal were 
issued in September 1997 and March 2000 (prior to the 
enactment of the VCAA).  The claims remained dormant until a 
June 2006 Board decision (regarding non-related issues) 
determined that September 1997 and April 2000 statements 
constituted notices of disagreements.  The June 2006 Board 
decision remanded the current issues for compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999); and instructed 
the RO to issue a statement of the case.  The RO did as 
instructed.  However, it does not appear that the Veteran has 
ever been furnished any VCAA notice with respect to the 
issues now on appeal.

The Board also notes that the September 1997 rating decision 
fails to document the steps taken to determine whether or not 
the Veteran was exposed to ionizing radiation.  It does not 
appear that the disability at issue falls within 38 C.F.R. 
§ 3.311 (2008).  Nevertheless, at his hearing, the Veteran 
testified that he was part of the Radar and Signal Corps 
aboard the nuclear power destroyer, the USS Long Beach CGN-9.  
The personnel records confirm his assignment to that vessel 
from May 13, 1974 to January 6, 1975.  He believes that the 
ship has since been decommissioned; but that the records of 
the ship should still be available.  Under the circumstances, 
the Board believes that VA's duty to assist the Veteran 
requires an request to the service department regarding any 
information that the Veteran may have been exposed to 
ionizing radiation on the identified ship.    

The Board also notes that in March 1973, during active 
service, the Veteran complained of a six month history of 
hair loss.  This complaint occurred prior to his assignment 
on the USS Long Beach CGN-9.  The RO should schedule the 
Veteran for a VA examination for the purpose of determining 
whether his hair loss is related to service, to include as 
due to exposure to ionizing radiation.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA notice letter 
with regard to the issues of entitlement 
to service connection for disability 
manifested by hair loss, to include as 
due to exposure to ionizing radiation, 
and entitlement to an earlier effective 
date for the granting of an increased 
rating to 10 percent for the Veteran's 
abdominal cystic lesions.  The RO should 
ensure that the Veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), and the 
Dingess/Hartman decision, including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the Veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

2.  The RO should contact the service 
department and request any information 
regarding exposure to ionizing radiation 
on the USS Long Beach CGN-9 between May 
13, 1974 and January 6, 1975.  All 
efforts should be documented.

3.  The Veteran should then be afforded a 
VA examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's claimed hair 
loss disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current disability 
manifested by hair loss was manifested 
during service or is otherwise causally 
related to service, to include as due to 
any documented exposure to ionizing 
radiation. 

4.  After completion of the above, the RO 
should then review the claims file and 
readjudicate the issues on appeal.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




